DETAILED ACTION
	
Notices to Applicant
This communication is a final rejection on the merits. Claims 19, 21-22, 24-29, 31, 33-38, and 40-44, as filed 12/02/2021, are currently pending and have been considered below.
Priority is generally acknowledged to 13/564,188 filed 08/01/2012, 61/513,998 filed 08/01/2014, 61/656,731 filed 06/07/2012, 61/513,998 filed 08/01/2011.
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19, 21-22, 24-29, 31, 33-38, and 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category because the claims recite processes such as: A method of providing access to data associated with a glucose level of a user over a computer network, comprising: accessing an invitation feature of software associated with an electronic medical device; receiving contact information for a third party; transmitting an electronic invitation message in an email message to the third party through the invitation feature, the invitation message inviting the third party to be granted access to data associated with the electronic medical device over a computer network and including an accept feature, the accept feature comprising a selectable link that is user-selectable by the third party to accept the invitation, wherein selection of the selectable link by the third party directs the third party to a user account provided with access to the data, and wherein the data includes information pertaining to a diabetic user of the electronic medical device; receiving an electronic indication that the third party has accepted the invitation; generating an electronic registration record associating the third party with an identifier of the electronic medical device and storing the electronic registration record on the computer network; and causing information including the information pertaining to the diabetic user of the electronic medical device to be made remotely available to the third party over the computer network as long as the third party is associated with the identifier of the electronic medical device in the electronic registration record stored on the computer network.

Step 2A Prong One
These steps, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer 
Additionally, other than reciting steps as performed by the generic computer components, nothing in the above-underlined claim elements goes beyond mental processes because each of the italicized components can be performed mentally or with pen and paper. For example, but for the “electronic” language, generating a registration record can be done on pen and paper.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 21-22, 24-28, 31, 33-35, 37-38, 40-44  which describe further aspects of generating invitations and accounts and coordinating access to the patient information which further defines the abstract idea).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation  “accessing an invitation feature of software associated with an electronic medical device,” “transmitting an electronic invitation message via an email message to the third party through the invitation feature,” and 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving contact information for a third party and the “the accept feature comprising a selectable link that is user-selectable by the third party to accept the invitation” which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 21-28, 31-35, and 37-44 which describe further aspects of the method of organizing human activity and amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the “selectable link” and associated features which are merely receiving or transmitting data over a network because it is a conventional sequence of events ordinarily triggered by the click of a hyperlink, see Symantec, MPEP 2106.05(d)(II)(i); additionally, “How do I send a link in email” by Leo Notenboom is a manual that describes the state of the art in 2007 putting links in emails and includes instructions for putting selectable links such as HTML HREF links in emails; generating a registration record associated with a user account and using that record to permit access to patient data amounts to electronic recordkeeping, see MPEP 2106.05(d)(II)(iii); receiving contact information for a third party which amounts to electronic recordkeeping and receiving or transmitting data over a network).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as transmitting emails in claims 23 and 32 which amount to receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21-22, 28-29, 31, 33-38, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tidhar (WO 2011/063443 A1) in view of Guday (US 7,292,956).

Regarding claim 19, Tidhar discloses: A method of providing access to data associated with a [medical information] of a user over a computer network (creating networks of carers for sharing information on page 3 lines 1-5; medical care information on page 1 lines 14-16), comprising: 
--accessing an invitation feature of software associated with an electronic medical device (“(a) using Functionality 5 a participant (the ‘requesting participant’) searches and finds another participant (the ‘requested participant’) which the requesting participant would like to be associated with,” page 28 lines 12-14); 
--entering contact information for a third party (specifying “name, location, email address, services provided, and description” to specify a recipient, page 25 lines 1-2; “(a) the ‘requesting participant’ can send an ‘association invitation’ to a specified email address representing a participant not already registered in the automated system,” page 29 lines 5-7); 
--transmitting an electronic invitation message in an email message to the third party through the invitation feature, the invitation message inviting the third party to be granted access to data associated with the electronic medical device over a computer network and including an accept feature (“if the email address is of a participant not already registered in the automated system then, using the external messaging means the automated system sends on behalf of the requesting participant a 'registration invitation' email to the specified email address inviting the person-to register as a participant. (d) upon receipt of the 'registration invitation' email the 'requested participant' can accept the invitation and register as a participant in the automated system as per Functionality 1,” page 29 lines 14-21), 
--the accept feature comprising a selectable link that is user-selectable by the third party to accept the invitation, wherein selection of the selectable link by the third party directs the third party to a user account provided with access to the data (“(c) upon receipt of the ‘association invitation’ the ‘requested participant’ may accept or reject the invitation using the automated system. The automated system records in the dataset of association relationships the decision” par. [0247]; “a user interface that displays for each request the response options in the form of buttons located along side the request and labelled with the response (e.g., “accept” or “reject”), and code for displaying the response options and recording the response in the automated system database,” page 32 lines 17-25; the Examiner interprets “user-selectable link” in light of FIG. 24 of Applicant’s Specification to include a button that transmits a response to the invitation); 
--receiving an electronic indication that the third party has accepted the invitation; generating an electronic registration record associating the third party with [a patient] and storing the electronic registration record on the computer network (“(c)(i) if the ‘requested participant’ accepts the invitation then the tentative association relationship is recorded as confirmed in the automated system database,” page 28 lines 18-19) 
--causing information …to be made remotely available to the third party over the computer network as long as the third party is associated with the identifier of the electronic medical device in the electronic registration record stored on the computer network (“A participant can create links between groups of people to create a support network. For example, a network of associates or care providers can be created, with sub-networks for friends, medical practitioners, advisors or the like. Information about members can be shared between network members,” page 27 lines 28-33 “A participant's status information is publically available and can be used to share the current status with other participants. A participant can update their status by providing a description of their current conditions, feelings, activities, etc,” page 53 lines 11-13).

Tidhar is primarily concerned with architecture enabling a patient to share data with an approved network of participants but does not specifically describe an application of the architecture involving a diabetic member sharing glucose levels or other information obtained from medical devices with participants. Guday teaches: 
--data associated with glucose level…wherein the data includes information pertaining to a diabetic user of the electronic medical device… including the information pertaining to the diabetic user of the electronic medical device (“data may be received from a glucose monitor in a diabetic patient,” col. 8 lines 48-49);
--an identifier of the electronic medical device (“The authenticator 105 receives the data with the corresponding device identifier and determines access privileges of the device based on the device identifier,” col. 3 lines 62-64).


Regarding claim 21, Tidhar further discloses:
	--wherein receiving an indication that the third party has accepted the invitation includes the third party establishing a third party account with the software (registering care providers on page 29 lines 5-13).

Regarding claim 22, Tidhar further discloses:
--wherein entering contact information includes entering an email address of the third party (entering “name, location, email address, services provided, and description” to specify a recipient, page 25 lines 1-2; “(a) the ‘requesting participant’ can send an ‘association invitation’ to a specified email address representing a participant not already registered in the automated system,” par. page 29 lines 5-14).

Regarding claim 28, Tidhar does not explicitly teach, but Guday further teaches:
--wherein the information pertaining to the diabetic user of the electronic medical device includes glucose levels of the user (“The data received at the data input 502 contains information received from sensor devices in the network. The information may include patient healthcare data such as blood glucose levels,” col. 10 lines 13-16).
The motivation to combine is the same as in claim 19.

Regarding claim 29, Tidhar discloses: A method of obtaining access to data associated with a [user] of an electronic medical device over a computer network (creating networks of carers for sharing information in par page 3 lines 1-5; medical care information on page 1 lines 14-16), comprising: 
--receiving an electronic invitation message in an email message, the invitation message including an invitation to be granted access to data associated with an electronic medical device of a [user] through software associated with the electronic medical device over a computer network (“if the email address is of a participant not already registered in the automated system then, using the external messaging means the automated system sends on behalf of the requesting participant a 'registration invitation' email to the specified email address inviting the person-to register as a participant. (d) upon receipt of the 'registration invitation' email the 'requested participant' can accept the invitation and register as a participant in the automated system as per Functionality 1,” page 29 lines 14-21), and 
--accepting the invitation over the computer network by selecting an accept feature in the invitation (“(c) upon receipt of the ‘association invitation’ the ‘requested participant’ may accept or reject the invitation using the automated system. The automated system records in the dataset of association relationships the decision” page 28 lines 18-19) 
--the accept feature comprising a selectable link that is user-selectable to access a user account provided with access to the data (“a user interface that displays for each request the response options in the form of buttons located along side the request and labelled with the response (e.g., “accept” or “reject”), and code for displaying the response options and recording the response in the automated system database,” page 32 lines 17-25; the Examiner interprets “user-selectable link” in light of FIG. 24 of Applicant’s Specification to include a button that transmits a response to the invitation);
(“A participant can create links between groups of people to create a support network. For example, a network of associates or care providers can be created, with sub-networks for friends, medical practitioners, advisors or the like. Information about members can be shared between network members,” page 53 lines 11-13; “A participant's status information is publically available and can be used to share the current status with other participants. A participant can update their status by providing a description of their current conditions, feelings, activities, etc,” page 53 lines 11-13).

Tidhar is primarily concerned with architecture enabling a patient to share data with an approved network of participants but does not specifically describe an application of the architecture involving a diabetic member sharing glucose levels or other information obtained from medical devices with participants. Guday teaches: 
--wherein the data including information pertaining to a glucose level of a user…diabetic user (“data may be received from a glucose monitor in a diabetic patient,” col. 8 lines 48-49);
--an identifier of the electronic medical device… associating the user account with an identifier of the device identifier (“The authenticator 105 receives the data with the corresponding device identifier and determines access privileges of the device based on the device identifier,” col. 3 lines 62-64).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar’s patient monitoring with Guday’s glucose devices because this would further improve 

Regarding claim 31, Tidhar further discloses:
--wherein accepting the invitation includes establishing a third party account with the software (registering care providers on page 29 lines 5-13).

Regarding claim 33, Tidhar further discloses: 
--wherein the invitation message includes a selectable decline link through which the invitation can be declined (“(c) upon receipt of the association invitation the requested participant may accept or reject the invitation using the automated system,” page 28 lines 18-19).

Regarding claim 34, Tidhar further discloses:
--wherein receiving information pertaining to the diabetic user of the electronic medical device includes receiving the information with read-only access (view permission, page 50 lines 6-20).

Regarding claim 35, Tidhar does not explicitly teach, but Guday further teaches:
--wherein the information pertaining to the diabetic user of the electronic medical device includes glucose levels of the user (“The data received at the data input 502 contains information received from sensor devices in the network. The information may include patient healthcare data such as blood glucose levels,” col. 10 lines 13-16).
The motivation to combine is the same as in claim 19.

Regarding claim 36, Tidhar discloses: A method of enabling access to data associated with a [user] of an electronic medical device over a computer network (creating networks of carers for sharing information on page 3 lines 1-5; medical care information on page 1 lines 14-16; “A preferred method of implementation of the utilities is as a web server application code, the implementation of internal messaging using the datasets of notifications and requests, and the implementation of external messaging using standard email technology,” page 20 lines 12-14), comprising: 
--receiving from a [user] a request to transmit an invitation message to a third party over a computer network including an invitation inviting the third party to be granted access to data associated with an electronic medical device of the [user], the data including information pertaining to the [user] (“(b)(ii) an electronic association invitation is sent to the ‘requested participant’ on behalf of the ‘requesting participant’ using the messaging means,” page 28 lines 20-22); 
--transmitting an email message containing the invitation message to the third party over the computer network (“if the email address is of a participant not already registered in the automated system then, using the external messaging means the automated system sends on behalf of the requesting participant a 'registration invitation' email to the specified email address inviting the person-to register as a participant. (d) upon receipt of the 'registration invitation' email the 'requested participant' can accept the invitation and register as a participant in the automated system as per Functionality 1,” page 29 lines 14-21); 
--receiving an acceptance of the invitation from the third party over the computer network via the third party selecting an accept feature in the invitation message (“(c) upon receipt of the ‘association invitation’ the ‘requested participant’ may accept or reject the invitation using the automated system. The automated system records in the dataset of association relationships the decision” page 28 lines 18-19);
 (“a user interface that displays for each request the response options in the form of buttons located along side the request and labelled with the response (e.g., “accept” or “reject”), and code for displaying the response options and recording the response in the automated system database,” page 32 lines 17-25; the Examiner interprets “user-selectable link” in light of FIG. 24 of Applicant’s Specification to include a button that transmits a response to the invitation). 
--storing an indication that the third party is authorized to have access to the data on the computer network, including generating an electronic registration record associating the third party with an [identifier] on the computer network (“(c)(i) if the ‘requested participant’ accepts the invitation then the tentative association relationship is recorded as confirmed in the automated system database,” page 28 lines 18-19).

Tidhar is primarily concerned with architecture enabling a patient to share data with an approved network of participants but does not specifically describe an application of the architecture involving a diabetic member sharing glucose levels or other information obtained from medical devices with participants. Guday teaches: 
--data associated with a diabetic user of the electronic medical device (“data may be received from a glucose monitor in a diabetic patient,” col. 8 lines 48-49);
--an identifier of the electronic medical device (“The authenticator 105 receives the data with the corresponding device identifier and determines access privileges of the device based on the device identifier,” col. 3 lines 62-64).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar’s patient monitoring with Guday’s glucose devices because this would further improve 

Regarding claim 37, Tidhar further discloses: making the data available to the third party over the computer network (“A preferred method of implementation of the utilities is as a web server application code, the implementation of internal messaging using the datasets of notifications and requests, and the implementation of external messaging using standard email technology,” page 20 lines 12-14). 

Regarding claim 38, Tidhar further discloses: wherein making the data available to the third party makes the data available with read-only access (view permission, page 50 lines 6-20).

Regarding claim 41, Tidhar further discloses:
--wherein storing an indication that the third party is authorized to have access to the data includes establishing an account for the third party with the indication (registering care providers on page 29 lines 5-13).

Regarding claim 42, Tidhar does not explicitly teach, but Guday further teaches:
--wherein the information pertaining to the diabetic user of the electronic medical device includes glucose levels of the diabetic user (“The data received at the data input 502 contains information received from sensor devices in the network. The information may include patient healthcare data such as blood glucose levels,” col. 10 lines 13-16).
The motivation to combine is the same as in claim 36.

Regarding claim 43, Tidhar further discloses:
--wherein directing the third party to a user account provided with access to the data includes directing the third party to sign up for an account provided with access to the data or directing the third party to log in to an existing account provided with access to the data (“(d) upon receipt of the ‘registration invitation’ email the ‘requested participant’ can accept the invitation and register as a participant in the automated system as per Functionality,” page 29 lines 19-21).

Regarding claim 44, Tidhar further discloses:
--wherein the electronic invitation method further comprises a decline feature, the decline feature comprising a selectable link that is user-selectable by the third party to decline access to the data (“(c) upon receipt of the association invitation the requested participant may accept or reject the invitation using the automated system,” page 28 lines 18-19).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tidhar (WO 2011/063443 A1) in view of Guday (US 7,292,956), and Fotsch (USP App. Pub. No. 2005/0165627).

Regarding claim 24 Tidhar and Guday do not expressly disclose, but Fotsch teaches:
--wherein accessing an invitation feature includes selecting a sharing tab on a user interface of the software directed to third party data sharing (Health Record Permissions tab in Fig. 7).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar and Guday’s patient sharing platform with Fotsch’s user interface features because aggregating the sharing-related features into a single user interface that would improve user efficiency (see Fotsch par. [0077]).

Regarding claim 25, Tidhar and Guday do not expressly disclose, but Fotsch teaches:
--wherein the sharing tab displays third parties that have previously accepted invitations to share the user's data (e.g., Dr. Patrick Johnson, Fig. 7).
The motivation to combine is the same as in claim 24.

Regarding claim 26, Tidhar and Guday do not expressly disclose, but Fotsch teaches:
--wherein transmitting an invitation message includes selecting a send invitation icon in the sharing tab (Save Changes, Fig. 7).
The motivation to combine is the same as in claim 24.

Regarding claim 27, Tidhar and Guday do not expressly disclose, but Fotsch teaches:
--customizing the invitation message for the third party (customizing message by choosing in Fig. 7: Open Access to View, May View Only Once, May View Until).
The motivation to combine is the same as in claim 24.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tidhar (WO 2011/063443 A1) in view of Guday (US 7,292,956), and Jania (USP App. Pub. No. 2010/0299394).
Regarding claim 40, Tidhar and Guday do not expressly disclose, but Jania teaches:
--wherein receiving an acceptance of the invitation from the third party includes receiving the acceptance as a reply to the email message (“if a user clicks on an "accept" button in an interactive calendar event invitation email message in an immediate display, the email client application (140, FIG. 1) may reply with an "accept" response to the email sender,” par. [0042]).

Additionally, it can be seen that each element is taught by Tidhar, Guday, or Jania. Jania’s email response does not affect the normal functioning of the elements of the claim which are taught by Tidhar and Guday, and one of ordinary skill in the art would have been able to configure the selectable link of Tidhar to send its response via email. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Jania with the teachings of Tidhar and Guday.


Response to arguments
Applicant's arguments filed 12/02/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention recites neither certain methods of organizing human activity nor a mental process. Remarks pages 9-12. In particular, Applicant argues, “the claimed generation of an electronic registration record associating the third party with an identifier of the electronic medical device and storing the electronic registration record on the computer network is not an abstract idea, and instead is an additional element that must be considered at Step 2A, Prong Two of the eligibility analysis.” Remarks page 12. While the Examiner agrees that the “storing” step is not abstract, the “generation” step is an abstract idea because but for the “electronic” language, the registration record could be a piece of paper describing a patient-provider relationship. The registration record as recited does not include features which go beyond such a paper record. 
Remarks pages 12-14. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. 
Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve how data access is authorized. The other claimed benefit of storing in a network location to overcome insufficient memory on a medical device is merely an application of the abstract idea with generic computing equipment or alternatively amounts to generally linking to a particular technological environment, namely, cloud-based systems. There is no indication that the claimed invention includes any improvement to GUIs such as a specific 
Regarding the prior art rejections, Applicant argues: “It is only after a user is registered that a user is capable of receiving an invitation message with a selectable link to accept a data sharing information, which is provided exclusively through the internal messaging system of Tidhar.” This fails to consider the reference as a whole. When an email is not matched to an existing user account, a registration email is sent to the email address at which point “the 'requested participant' can accept the invitation and register as a participant in the automated system as per Functionality 1”. The broadest reasonable interpretation of “the accept feature comprising a selectable link that is user-selectable by the third party to accept the invitation” includes the “accept the invitation” portion of this passage. Tidhar discloses at least two “accept” features: one in Functionality 5 and one in Functionality 6 (further teachings are found in Functionality 7 and 8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626